DETAILED ACTION

This Office Action is in response to the Amendment filed 1/25/2022.  Claim 18 has been canceled.  Claims 1-17 and 19-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.
Regarding the limitations of amended claim 1, a certain limitation from previous claim 2 has been added into the limitations of claim 1.  Specifically, the limitation stating “wherein the generating of the first HARQ packet based at least in part on the one or more capabilities of the second apparatus comprises generating the first HARQ packet based on one or more medium access control (MAC) protocol data units (MPDUs) for HARQ retransmission”, has been added.  Applicant argues that according to the rejection of claim 2 in the previous office action, there does not appear to be any mention or hint in Wang et al. of this limitation.   The Examiner respectfully disagrees.  It appears that the Applicant may be misinterpreting the previous rejection of claim 2.  initial and retransmissions of HARQ processes including the transmission and retransmissions of MPDUs for the HARQ processes”.  It is noted that this rejection is related to both the claimed alternative regarding initial transmission and the claimed alternative regarding HARQ retransmission.  Specifically, Wang et al. discloses the indicated HARQ capabilities for a station including a mode field that may indicate contiguous or non-contiguous modes indicating how both HARQ initial and subsequent retransmissions are to be generated and transmitted (See page 6 paragraphs 69-71 of Wang et al.).  Wang et al. also teaches that the generated and transmitted HARQ packets may include aggregated MPDUs (See page 16 paragraph 178 of Wang et al.).  Thus, Wang et al. does teach the alternative of previous claim 2 related to MPDUs for HARQ retransmission, and therefore, amended claim 1 is still rejected based on the teachings of Wang et al. for the same reasons.

Please see the rejections below for further detail.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Publication US 2017/0230149 A1).
With respect to claim 1, Wang et al. discloses a method, comprising: generating, by a processor of a first apparatus, a first hybrid automatic repeat request (HARQ) packet based at least in part on one or more capabilities of a second apparatus (See page 4 paragraph 56, page 6 paragraph 66-68, page 12 paragraph 139, page 16 paragraph 178, and Figures 2 and 11 of Wang et al. for reference to a device such as STA1, which is a first apparatus comprising a processor, receiving information on HARQ capabilities of another device such as STA2, which is a second apparatus, and generating aggregated packets including a HARQ P1, i.e. a first HARQ packet, based on the capabilities).  Wang et al. also discloses transmitting, by the processor, the first HARQ packet to the second apparatus (See page 12 paragraph 139 and Figure 11 of Wang et al. for reference to STA1 transmitting the HARQ P1 to STA2).  Wang et al. further discloses wherein the generating of the first HARQ packet based at least in part on the one or more capabilities of the second apparatus comprises generating the first HARQ packet based on one or more medium access control (MAC) protocol data units (MPDUs) for HARQ retransmission (See page 6 paragraph 69-71 and page 16 paragraph 178 of Wang et al. for reference to the HARQ capabilities including information regarding generating and transmitting both initial and retransmissions of HARQ processes including the transmission and retransmissions of MPDUs for the HARQ processes).
With respect to claim 2, Wang et al. discloses wherein the generating of the first HARQ packet based at least in part on the one or more capabilities of the second apparatus further comprises generating the first HARQ packet based on at least one of: one or more HARQ processing capabilities at a physical (PHY) layer of the second apparatus (See page 6 paragraph 73 of Wang et al. for reference to the HARQ capabilities including redundancy version, RV, modes indicating processing capabilities at a Physical Layer); one or more HARQ processing capabilities at a MAC layer of the second apparatus (See page 6 paragraph 73 of Wang et al. for reference to the HARQ capabilities including redundancy version, RV, modes also indicating processing capabilities at a MAC Layer); one or more codewords for HARQ retransmission (See page 6 paragraph 72 and page 6 paragraph 74 of Wang et al. for reference to the HARQ capabilities including Modulation and Coding Scheme, MCS, i.e. codewords, used to encode HARQ transmissions, i.e. initial transmissions and retransmissions); and one or more new MPDUs for initial transmission (See page 6 paragraphs 69-71 and page 16 paragraph 178 of Wang et al. for reference to the HARQ capabilities including information regarding generating and transmitting both initial and retransmissions of HARQ processes including the transmission and retransmissions of MPDUs for the HARQ processes).
	With respect to claim 10, Wang et al. discloses further comprising: transmitting, by the processor, a second HARQ packet to the second apparatus after transmitting the first HARQ packet (See page 12 paragraph 139 and Figure 11 of Wang et al. for reference to the aggregated packets transmitted by STA1 also including a HARQ P2, i.e. a second HARQ packet, after the HARQ P1).  Wang et al. also discloses receiving, by the processor, a delayed acknowledgement from the second apparatus after transmitting the second HARQ packet (See page 12 paragraph 140 and Figure 11 of Wang et al. for reference to receiving from STA2 a Multi-HARQ ACK/NAC, which is a delayed acknowledgment, after transmitting HARQ P2).  Wang et al. further discloses wherein the delayed acknowledgement comprises a block acknowledgement (BA) indicating either the first HARQ packet having been received successfully or a need for retransmitting the first HARQ packet (See page 8 paragraph 87, pages 12-13 paragraphs 140-141, and Figures 5 and 11 of Wang et al. for reference to the Multi-HARQ ACK/NACK being a BA that may indicate whether HARQ P1 has been correctly received or not correctly received and needs to be retransmitted).
	With respect to claim 11, Wang et al. discloses a method, comprising: generating, by a processor, each of the a hybrid automatic repeat request (HARQ) packet and a second HARQ packet based at least in part on one or more capabilities of a second apparatus (See page 4 paragraph 56, page 6 paragraph 66-68, page 12 paragraph 139, page 16 paragraph 178, and Figures 2 and 11 of Wang et al. for reference to STA1, which is a first apparatus comprising a processor, receiving information on HARQ capabilities of STA2, which is a second apparatus, and generating the aggregated packets including HARQ P1 and HARQ P2 based on the capabilities).  Wang et al. also discloses transmitting, by the processor, the first HARQ packet to the second apparatus (See page 4 paragraph 56, page 12 paragraph 139, and Figure 11 of Wang et al. for reference to transmitting by STA1 to STA2, aggregated packets including HARQ P1, which is a first HARQ packet).  Wang et al. further discloses transmitting, by the processor, the second HARQ packet to the second apparatus after transmitting the first HARQ packet (See page 12 paragraph 139 and Figure 11 of Wang et al. for reference to the STA 1 transmitting HARQ P2, which is a second HARQ packet, after transmitting HARQ P1).  Wang et al. also discloses receiving, by the processor, a first delayed acknowledgement from the second apparatus after transmitting the second HARQ packet (See page 12 paragraph 140 and Figure 11 of Wang et al. for reference to receiving from STA2 a Multi-HARQ ACK/NAC, which is a delayed acknowledgment, after transmitting HARQ P2).  (See page 6 paragraph 69-71 and page 16 paragraph 178 of Wang et al. for reference to the HARQ capabilities including information regarding generating and transmitting both initial and retransmissions of HARQ processes including the transmission and retransmissions of MPDUs for the HARQ processes).
	With respect to claim 12, Wang et al. discloses wherein the first delayed acknowledgement comprises a block acknowledgement (BA) pertaining to the first HARQ packet (See page 8 paragraph 87, pages 12-13 paragraphs 140-141, and Figures 5 and 11 of Wang et al. for reference to the Multi-HARQ ACK/NACK being a BA that may indicate whether HARQ P1 has been correctly received or not correctly received and needs to be retransmitted).
	With respect to claim 13, Wang et al. discloses transmitting, by the processor, one or more other MPDUs to the second apparatus after receiving the first delayed acknowledgement (See page 13 paragraph 141, page 14 paragraph 155, and Figure 11 of Wang et al. for reference to STA1 transmitting a second set of aggregated packets to STA2 including retransmissions and new transmissions that may be formatted as MPDUS for HARQ processes after receiving the Multi-HARQ ACK/NACK).  Wang et al. also discloses and receiving, by the processor, a second delayed acknowledgement from the second apparatus after transmitting the one or more other MPDUs (See page 13 paragraph 141, page 14 paragraph 155, and Figure 11 of Wang et al. for reference to the receiving station, i.e. STA2, transmitting to STA1 another Multi-HARQ ACK/NACK after receiving the second set of aggregated packets).  Wang et al. further discloses wherein the BA indicates the first HARQ packet having been received successfully (See page 8 paragraph 87, pages 12-13 paragraphs 140-141, and Figures 5 and 11 of Wang et al. for reference to the Multi-HARQ ACK/NACK being a BA that may indicate whether HARQ P1 has been correctly received or not, i.e. in the example of Figure 11 HARQ P1 is correctly received and is not retransmitted).
	With respect to claim 14, Wang et al. discloses wherein the second delayed acknowledgement comprises one other BA pertaining to the second HARQ packet, the one or more MPDUs, or both the second HARQ packet and the one or more MPDUs (See page 13 paragraph 141, page 14 paragraph 155, and Figure 11 of Wang et al. for reference to the Multi-HARQ ACK/NACK transmitted by STA2 after receiving the second set of aggregated packets comprising information on whether the second set of aggregated packets that may be formatted as MPDUs have been correctly received or not, i.e. indicating whether the retransmission of HARQ P2 has been correctly received or not).
	With respect to claim 15, Wang et al. discloses further comprising: retransmitting, by the processor, the first HARQ packet with HARQ padding and extension to the second apparatus responsive to receiving the BA (See page 8 paragraph 87 page 12 paragraph 133, pages 12-13 paragraphs 139-141 and Figure 11 of Wang et al. for reference to retransmitting HARQ packets determined not to be received correctly based on the Multi-HARQ ACK/NACK that may be a BA, where the HARQ packets may be retransmitted with padding and as extension frames).  Wang et al. also discloses receiving, by the processor, a second delayed acknowledgement from the second apparatus after transmitting the one or more MPDUs (See page 13 paragraph 141, page 14 paragraph 155, and Figure 11 of Wang et al. for reference to the receiving station, i.e. STA2, transmitting to STA1 another Multi-HARQ ACK/NACK after receiving the second set of aggregated packets that may be formatted as MPDUs).  Wang et al. further discloses wherein the BA indicates a need for retransmitting the first HARQ packet (See page 8 paragraph 87 and page 12 paragraph 140 for reference to the Multi-HARQ ACK/NACK that may be a BA indicating whether or not each HARQ packet has been correctly received, such that when HARQ P1 is not correctly received, a NACK is indicated meaning HARQ P1 needs to be retransmitted).
	With respect to claim 16, Wang et al. discloses wherein the second delayed acknowledgement comprises one other BA pertaining to the first HARQ packet, the second HARQ packet, or both the first HARQ packet and the second HARQ packet (See page 13 paragraph 141, page 14 paragraph 155, and Figure 11 of Wang et al. for reference to the Multi-HARQ ACK/NACK transmitted by STA2 after receiving the second set of aggregated packets comprising information on whether the second set of aggregated packets that may be formatted as MPDUs have been correctly received or not, i.e. indicating whether retransmissions of HARQ P1 and HARQ P2 has been correctly received or not when these packets have been retransmitted after not being received correctly in the first set of aggregated packets).
With respect to claim 17, Wang et al. discloses wherein a HARQ acknowledgement (ACK) information field in at least one of the first HARQ packet and the second HARQ packet comprises a HARQ packet bitmap subfield having a plurality of bits indicating indexes of a plurality of HARQ packets of a plurality of HARQ ACK bitmaps corresponding to a plurality of HARQ packets indicated in the HARQ ACK information field (See page 18 paragraph 197 of Wang et al. for reference to the MAC header comprising HARQ information including LDPC codeword indexes for current transmission and retransmission as well as HARQ process IDs for each HARQ process, i.e. the indexes and IDs are bits indicating indexes of HARQ packets of the aggregated packets, i.e. forming a bitmap).
	With respect to claim 19, Wang et al. discloses wherein the one or more capabilities of the second apparatus comprise at least one of: one or more HARQ processing capabilities at a physical (PHY) layer of the second apparatus (See page 6 paragraph 73 of Wang et al. for reference to the HARQ capabilities including redundancy version, RV, modes indicating processing capabilities at a Physical Layer); one or more HARQ processing capabilities at a medium access control (MAC) layer of the second apparatus (See page 6 paragraph 73 of Wang et al. for reference to the HARQ capabilities including redundancy version, RV, modes also indicating processing capabilities at a MAC Layer); one or more codewords for HARQ retransmission (See page 6 paragraph 72 and page 6 paragraph 74 of Wang et al. for reference to the HARQ capabilities including Modulation and Coding Scheme, MCS, i.e. codewords, used to encode HARQ transmissions, i.e. initial transmissions and retransmissions); and one or more new MPDUs for initial (See page 6 paragraph 69-71 and page 16 paragraph 178 of Wang et al. for reference to the HARQ capabilities including information regarding generating and transmitting both initial and retransmissions of HARQ processes including the transmission and retransmissions of MPDUs for the HARQ processes).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Lee et al. (U.S. Publication US 2016/0183241 A1).
With respect to claim 3, Wang et al. discloses wherein the generating of the first HARQ packet comprises: selecting a type of HARQ and a type of HARQ padding and extension corresponding to the first HARQ packet and generating the first HARQ packet with an indication of the selected type of HARQ (See page 8 paragraph 98, page 12 paragraph 133, page 12 paragraph 139, page 13 paragraph 149 and Figure 11 for reference to STA1 generating and transmitting the HARQ P1, wherein the HARQ P1 may including a selected type of HARQ and selected types of padding as well as extension frames that are selected according to the determined capabilities of the STA2, and wherein the HARQ type may be indicated).  Wang et al. does not specifically disclose generating with an indication the selected type of HARQ padding and extension.  However, Lee et al. in the field of communications, discloses generating a MAC PDU with a MAC sub-header including information indicating a type of padding and extension (See page 7 paragraph 147-150, Figure 1, and Table 1 of Lee et al.).  Indicating the type of padding and extension has the advantage of allowing a device receiving PDUs to properly decode the PDUs based on the indicated types of padding and extension.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Lee et al., to combine indicating the type of padding and extension, as suggested by Lee et al., with the system and method of Wang et al., with the motivation being to allow a device receiving PDUs to properly decode the PDUs based on the indicated types of padding and extension.
	With respect to claim 4, Wang et al. discloses wherein the selecting of the type of HARQ and the type of HARQ padding and extension comprises selecting the type of HARQ and the type of HARQ padding and extension based on HARQ feedbacks and one or more HARQ capabilities of the second apparatus (See page 8 paragraph 98, page 12 paragraph 133, page 12 paragraph 139, page 13 paragraph 149 and Figure 11 for reference to STA1 generating and transmitting the HARQ P1, wherein the HARQ P1 may including a selected type of HARQ and selected types of padding as well as extension frames that are selected according to the determined capabilities of the STA2).
With respect to claim 5, Wang et al. discloses wherein the HARQ feedbacks comprise a required amount of HARQ retransmissions, a number of codewords, a number of medium access control (MAC) protocol data units (MPDUs) to be retransmitted, or a combination thereof (See page 13 paragraph 141, page 16 paragraph 179, and page 17 paragraph 192 of Wang et al. for reference to HARQ feedbacks comprising a maximum retry number, i.e. a required amount of HARQ retransmissions, a number of LDPC codewords, and a number of MPDUs aggregated into a PSDU for retransmission).
	With respect to claim 6, Wang et al. discloses wherein the selected type of HARQ and the selected type of HARQ padding and extension result in the second apparatus processing the first HARQ packet within a predetermined time constraint (See page 6 paragraph 69 of Wang et al. for reference to the selection of HARQ based on the capabilities of the STA2 including capabilities regarding processing time constraints of the STA2 based on scheduled intervals, restricted access windows, target wake times, periodic intervals, etc.).
	With respect to claim 7, Wang et al. discloses wherein the type of HARQ pertains to one of a plurality of incremental amounts of incremental redundancy (IR) with respect to a punctured low-density parity-check (LDPC) codeword for HARQ retransmission (See page 6 paragraph 68, page 6 paragraphs 73-74, and page 15 paragraphs 164-168 of Wang et al. for reference to the type of HARQ including a type of Incremental Redundancy including an RV mode that may be used with a LDPC for HARQ retransmissions).
With respect to claim 9, as shown above in the rejection of claim 3 Lee et al. renders obvious the type of padding and extension pertaining to lengths of padding and extension See page 7 paragraph 147-150, Figure 1, and Table 1 of Lee et al. for reference to indications of lengths).  Thus, this claim is rendered obvious for the same reasons as applied above to claim 3.
	With respect to claim 20, Wang et al. discloses wherein the generating of each of the first HARQ packet and the second HARQ packet comprises: for a respective HARQ packet of the first HARQ packet and the second HARQ packet: selecting a type of HARQ and a type of HARQ padding and extension corresponding to the respective HARQ packet based on HARQ feedbacks and one or more HARQ capabilities of the second apparatus and generating the respective HARQ packet with an indication of the selected type of HARQ (See page 8 paragraph 98, page 12 paragraph 133, page 12 paragraph 139, page 13 paragraph 149 and Figure 11 for reference to STA1 generating and transmitting the HARQ P1, wherein the HARQ P1 may including a selected type of HARQ and selected types of padding as well as extension frames that are selected according to the determined capabilities and feedback of the STA2, and wherein the HARQ type may be indicated).  Wang et al. also discloses wherein the HARQ feedbacks comprise a required amount of HARQ retransmissions, a number of codewords, a number of medium access control (MAC) protocol data units (MPDUs) to be retransmitted, or a combination thereof (See page 13 paragraph 141, page 16 paragraph 179, and page 17 paragraph 192 of Wang et al. for reference to HARQ feedbacks comprising a maximum retry number, i.e. a required amount of HARQ retransmissions, a number of LDPC codewords, and a number of MPDUs aggregated into a PSDU for retransmission).  Wang et al. does not specifically disclose generating with an indication the selected type of HARQ padding and extension.  However, Lee et al. in the field of communications, discloses generating a MAC PDU with a MAC sub-header including information indicating a type of padding and extension (See page 7 paragraph 147-150, Figure 1, and Table 1 of Lee et al.).  Indicating the type of padding and extension has the advantage of allowing a device receiving PDUs to properly decode the PDUs based on the indicated types of padding and extension.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Lee et al., to combine indicating the type of padding and extension, as suggested by Lee et al., with the system and method of Wang et al., with the motivation being to allow a device receiving PDUs to properly decode the PDUs based on the indicated types of padding and extension.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Lee et al., and in further view of Jang et al. (U.S. Publication US 2017/0201348 A1).
With respect to claim 8, although Wang et al. does disclose selecting HARQ types with an incremental amount of IR (See page 6 paragraph 68 and page 6 paragraphs 73 of Wang et al.), Wang et al. does not specifically disclose selecting the type of HARQ with an incremental amount of IR greater than required by the second apparatus.  However, Jang et al., in the field of communications, discloses applying an IR-HARQ scheme with additional parity bits greater than the code rate required by a (See page 10 paragraphs 170-173 and Figure 7 of Jang et al.).  Using an incremental amount of IR greater than required by the second apparatus has the advantage of providing for easier decoding by the apparatus using the additional parity bits.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Jang et al., to combine using an incremental amount of IR greater than required by the second apparatus, as suggested by Jang et al., with the system and method of Wang et al., with the motivation being to provide for easier decoding by the apparatus using the additional parity bits.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461